Citation Nr: 1400834	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-28 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for an appendectomy scar under Diagnostic Code (DC) 7804.

2.  Entitlement to an initial compensable disability rating for an appendectomy scar under DC 7802.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to June 1982 and from March 1983 to May 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to appear before a Veterans Law Judge (VLJ) of the Board on January 6, 2014, for a videoconference hearing.  But in December 2013, so well prior to the scheduled hearing date, the Veteran's representing attorney submitted a statement withdrawing both of these claims that are on appeal.  So not only was the hearing request withdrawn, but so, too, was the entire appeal.  38 C.F.R. §§ 20.702(e); 20.204(b), 20.704(e) (2013).  The Board therefore is summarily dismissing these claims


FINDING OF FACT

In a recent statement dated December 5, 2013, which contained the Veteran's name and claim number and which was received prior to the promulgation of a decision on this appeal by the Board, the Veteran indicated through his attorney that he is withdrawing his appeals for higher initial disability ratings for his appendectomy scar.


CONCLUSION OF LAW

The criteria are met for withdrawal of his Substantive Appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The statement from the Veteran's attorney, dated December 5, 2013, and received at the Board that same day, lists the Veteran's name and claim number and clearly expresses his intent on withdrawing his appeal of these claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims of entitlement to higher initial disability ratings for the appendectomy scar is unwarranted, and the appeal of these claims is dismissed.  Id. 



ORDER

These increased-rating claims are dismissed as withdrawn.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


